Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4, 6-8, 11, 13, and 15-25 of O. Back et al., App. No. 16/347,977 (Nov. 8, 2017) are pending.  Claims 11, 15, and 19-25 to the non-elected species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Elected claims 1-4, 6-8, 13, 16, 17, and 18 have been examined on the merits and stand rejected.  

Election of Species Requirement

Applicant's species election, with traverse in the Replies to Restriction Requirement respectively filed on November 9, 2020 and June 2, 2021 are acknowledged.  Pursuant to the Election of Species Requirement, Applicant elected, with traverse, the process of Example 1 as further limited by instant claim 17.  Claims 1-4, 6-8, 13, 16, 17, and 18 read on the elected species.  

The elected species was searched and found to be unpatentable pursuant to non-statutory double patenting over O. Black et al., US 10,035,746 (2018) in view of M. Makaki et al., US 5,310,902 (1994) (“Masaki”).  Pursuant to MPEP § 803.02, the search was not extended.  As such, the provisional election of species is given effect pursuant to 37 CFR 1.142(b) and claims 11, 15, and 19-25 are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Applicant traverses on the grounds that no determination of a special technical feature has been undertaken, i.e., no determination of a technical feature linking all of the species and whether such a technical feature is a special technical feature has been undertaken, such that the conclusion that the species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 

Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Specification at page 66.  

Interpretation -- Claim Term “end compound”

Instant claim 1 requires that that the formed “internal ketone” (e.g., 12-tricosanone of Example 1 above) be further converted to “an end compound” as follows:

causing the internal ketone to react in accordance with a single or multiple chemical reaction scheme involving at least one reagent other than the internal ketone, wherein at least one product of the chemical reaction scheme is the end compound that is not further caused to be chemically converted into another compound

Thus, the term “end compound” is broadly and reasonably interpreted based on the plain meaning of the above-reproduced claim 1 phrase, and consistent with the speciation as any compound that is formed by a further reaction of the “internal ketone” with “at least 

Interpretation -- Claim Term “fatty acid derivative”

Instant claim 1 recites the term “fatty acid derivative” with the phrase “at least one fatty acid, at least one fatty acid derivative or a mixture thereof”.  This term is succinctly defined in the specification as “[t]he terms ‘fatty acid derivatives’ refer to anhydrides made by the condensation of 2 fatty acids or to esters made by the condensation of fatty acids with alcohols”.  Specification at page 8, [0059].  

Claim Objections

Claims 8, 11, 13, 21, and 23 are objected to for recitation of “Gemini”.  The term “Gemini” does not appear to be a recognized term of art.  It is clear from the disclosed compound genera that Applicant intends “geminal”, which as well known in the art refers to the relationship between two atoms or functional groups that are attached to the same atom.  Applicant can overcome this rejection by replacing the term “Gemini” in the subject claims with “geminal”.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   

Unclear Claim Term “strictly”

Claims 1-4, 6-8, 13, 15,16, 17, and 18 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “thereafter the temperature is raised to a temperature T2 which is strictly above 270 [Symbol font/0xB0]C and up to 400 [Symbol font/0xB0]C” is unclear with respect to the full scope of the meaning of “strictly”.  The instant specification does not provide a definition for “strictly” in this regard.  The full scope of “strictly” cannot be ascertained by one of skill in the art based on the instant disclosure to the extent that infringement of an accused process can be determined.  See MPEP § 2173.05(b)(III)A.  For example, does a temperature of 273 [Symbol font/0xB0]C meet the subject claim limitation?  280 [Symbol font/0xB0]C? Stated differently, one of skill in the art cannot determine what temperature above 270 [Symbol font/0xB0]C meets the claim limitation of “strictly above 270 [Symbol font/0xB0]C”.  


Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Nonstatutory Double Patenting Rejection over O. Black et al., US 10,035,746 (2018)

Instant claims 1-4, 6-8, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-14 of O. Black et al., US 10,035,746 (2018) (the “‘746 patent”) in view of a secondary reference teaching reaction of the instantly claimed “internal ketone” “in accordance with a single or multiple chemical reaction scheme involving at least one reagent other than the internal ketone”; for example M. Makaki et al., US 5,310,902 (1994) (“Masaki”).  




causing the internal ketone to react in accordance with a single or multiple chemical reaction scheme involving at least one reagent other than the internal ketone, wherein at least one product of the chemical reaction scheme is the end compound that is not further caused to be chemically converted into another compound, with the proviso that . . . 

Note that conflicting claims 2-14 disclose the instant process limitations of instant claims 2-3, 6-8, 13 and/or are considered result-effective variables.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05 (II)(A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP § 2144.05(II)(B).  

Masaki discloses kylenediamine derivatives of formula (I) disclosed as useful glutamate receptor blockers.  Masaki a col. 1 - col. 2.  Masaki discloses that 1-[7-[4-Methyl-1-(3-methylbutyl)pentylamino]heptyl]-piperidine is exemplary of the compounds of formula (I).  Masaki at col. 5, lines 5-6.  





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Masaki’s 2,8-dimethylnonan-5-one meets the limitations of the claim 1 “internal ketone” and Masaki compound 1-[7-[4-Methyl-1-(3-methylbutyl)pentylamino]heptyl]-piperidine meets the limitation of the instantly claimed “end compound” and is not excluded by the instant claim 1 provisos.  Masaki Synthesis Example 43 therefore meets the instant claim 1 recitation of:

causing the internal ketone to react in accordance with a single or multiple chemical reaction scheme involving at least one reagent other than the internal ketone, wherein at least one product of the chemical reaction scheme is the end compound that is not further caused to be chemically converted into another compound, with the proviso that . . . 

Further, Masaki’s Synthesis Example 43 meets the additional limitations of instant claims 16 and 17.  

Instant claims 1-3, 6-8, 13, 16 and 17 are obvious over the conflicting claims in view of Masaki because one of ordinary skill in the art is motivated with a reasonable likelihood of success to synthesize 2,8-dimethylnonan-5-one according to the process of conflicting claim 1 and thereafter employ the so prepared 2,8-dimethylnonan-5-one in Masaki Synthesis Example 43 to form 1-[7-[4-Methyl-1-(3-methylbutyl)pentylamino]heptyl]-piperidine in view of Masaki’s teaching that this compound is a useful glutamate blocker, thereby meeting each and every limitation of the subject instant claims.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Potentially Allowable Subject Matter

The instant elected claims 1-4, 6-8, 13, 16, 17, and 18 are subject to the above double patenting rejection.  These claims are considered free of additional prior art and considered to meet the requirements of § 112.  

Subject Matter Free of the Art of Record

It is first noted that the subject matter of instant independent claim 1 steps (a) and (b) has previously been found allowable by the Office during the prosecution of O. Black et al., US 10,035,746 (2018) (see above double patenting rejection).  Neither this patent nor its underlying PCT publication (WO 2016/177842 (Nov. 10, 2016) are considered prior art to the instant claims because these patent documents name the same inventive entity as 

The closest prior art of record are documents cited in the attached PTO-892 Notice of Reference Cited.  These reference disclose various processes for decarboxylative ketonization of acids with metal catalysts.  However, these references at least do not teach or suggest the instant claim 1 limitation of:

. . . at least one fatty acid, at least one fatty acid derivative or a mixture thereof in a liquid phase


a) in a first step, elementary metal or a metal compound and the fatty acid, fatty acid derivative or mixture thereof comprising at least 10 mol %, based on the entire amount of fatty acid or fatty acid derivative, of fatty acid having 12 carbon atoms or less or derivative of fatty acid having 12 carbon atoms or less, are mixed in a molar ratio of from 1:0.8 to 1:3.5 (molar ratio metal : carboxyl group equivalent) and reacted for a period P1 of from 5 min to 24 h at a temperature T1 of from 100 [Symbol font/0xB0]C to 270 [Symbol font/0xB0]C in the substantial absence of added solvent, and 

b) thereafter the temperature is raised to a temperature T2 which is strictly above 270 [Symbol font/0xB0]C and up to 400 [Symbol font/0xB0]C, and additional fatty acid, fatty acid derivative or a mixture thereof comprising at least 10 mol %, based on the entire amount of fatty acid or fatty acid derivative, of fatty acid having 12 carbon atoms or less or derivative of such fatty acid, is added over a period of time P2 of from 5 min to 24 h in the substantial absence of added solvent until the molar ratio of fatty acid, fatty acid derivative or mixture thereof to metal is in the range of from 6:1 to 99:1 . . . 

particularly these references do not teach or suggest, the above claim 1 underlined portions reciting that the reaction is conducted in the liquid phase, using two successive fatty acid additions, at different temperatures, at the particular temperatures recited.  The prior art cited either employs gas phase and/or higher temperatures and does not teach or suggest a two-step fatty acid addition at different temperatures. 




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


However, Davis does not teach or suggest the claimed 2 step addition at two different temperatures.  See also, R. Davis et al., 27 Journal of Organic Chemistry, 854-857 (1962).  Note that R. Curtis, 66 J.S.C.I., 402-407 (1947) and US 5,416,239 cited in the Written Opinion of the International Searching Authority have been considered.  

Comment Regarding 35 USC § 112, First Paragraph

Although the instant claims are considered broad, the instant disclosure, as of the filing date, is considered to contain sufficient information as to enable one skilled in the pertinent art to make and use the claimed invention without undue experimentation for the following reasons. MPEP § 2164.08 (emphasis added) (citing In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  

It is first noted that the instant claim breadth is very large in view of the generic variables defining the claimed “metal” and “metal compound”.  Metals can form numerous “metal compounds”, such as oxides, salts, organic complexes etc.  Further, instant claim 1 with respect the recited “internal ketone” and “at least one fatty acid, at least one fatty acid derivative, or mixture thereof” are broad to the extent that they these compounds require only an acid or ketone function and the remainder of the compound is structurally undefined.   With respect to guidance in the instant section, only iron as a catalyst is taught in the working examples. Specification at pages 66 et seq.  

However, the instant claims are directed to the predictable and well-developed art of metal catalyzed condensation of carboxylic acids to form ketones or “decarboxylative ketonization”.  A. Ignatchenko, 338 Catalyst Today, 3-17 (2019) (“Ignatchenko”).1  Ignatchenko teaches that a large number of metal oxides in the periodic system have been tested and proved catalytically active for the decarboxylative ketonization and further that In addition, decarboxylative ketonization proceeds by pyrolysis of many metal carboxylates, suggesting that its mechanism is not structure or site specific, but it is rather dependent on a condition universally provided by all catalysts because of the wide variation in catalysts activity and stability.  Ignatchenko at page 4, col. 1.  The preparation of ketones from carboxylic acids has been known for more than a century.  W. Beavers et al., US 2007/0100166 (2007) (“Beavers”) (see page 1 at [0003]).  Beavers states that that catalyst list members include virtually every family of the alkalai, alkaline earth, and transition metals and several examples of lanthanide and actinide elements.  Beavers at page 1, [0004]; see also Beavers at [0006].  Renz teaches that decarboxylative ketonization is one of the oldest reactions known in organic chemistry.  M Renz et al., European Journal of Organic Chemistry, 979-988 (2005) (“Renz”).  

In view of the foregoing, the instant claims while large in breadth, are directed to a well-developed art with a high degree of predictability with respect to suitable reactants and suitable metal catalysts.  MPEP § 2164.01(a).  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  MPEP § 2164.03.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference A. Ignatchenko, 338 Catalyst Today, 3-17 (2019) was published after the instant filing date.  However, this reference is a review citing references from about or before the instant filing date.  As such, this reference is considered indicative of the state of the art existing at the filing date of the application to determine whether a particular disclosure is enabling as of the filing date.  MPEP § 2164.05(a).